Name: 78/910/EEC: Commission Decision of 18 October 1978 authorizing the United Kingdom not to apply Community treatment to woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics falling within subheading 56.07 A of the Common Customs Tariff (NIMEXE codes 56.07-01, 04, 05, 07, 08, 11, 13, 14, 16, 17, 18, 21, 23, 24, 26, 27, 28, 32, 33, 34, 36) originating in South Korea and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-11-14

 nan